Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 9/17/2018.
Claims 1-15 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed provisional application 62309678 filed on 03/17/2016, and prior-filed PCT application PCT/US2017/022907 filed on 03/17/2017 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  
Claim 1 recites "a first physical object" on line 12 which possesses sufficient antecedent basis. Examiner suggests amending to read as "the first physical object".
Claim 6 recites "a first physical object" on line 11 which possesses sufficient antecedent basis. Examiner suggests amending to read as "the first physical object".
Claim 11 recites "a first physical object" on line 11 which possesses sufficient antecedent basis. Examiner suggests amending to read as "the first physical object". 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 11 recite "the database".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, and 11 recite "the central computing system" on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-10, and 12-15 depend on one of independent claims 1, 6, and 11 and are therefore rejected under the same rationale as above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a list, transmitting an identifier, receiving the identifier, querying a database, attempting to match the data, and learning from a match. 
As to claims 1, 6, and 11, the limitations of receiving a list, transmitting an identifier, receiving the identifier, querying a database, attempting to match the data, and learning from a match, as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components. That is, other than reciting a “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” nothing in the claim element precludes the step from practically being performed by humans. For example, but for the “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” in the context of this claim encompasses a person receiving a grocery list from another person, finding a product is sold out, querying an employee for a substitute, the employee providing a suggestion, and the employee learning from the accepted substitution and from other customers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by humans but for the recitation of generic computer components, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements – using a “central computing system” to perform the matching, “hand-held electronic devices” to receive the list, a “database” for querying, and a “non-transitory computer readable memory medium” for storing instructions. The central computing system that performs the matching is recited at a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “central computing system” to perform the matching, “hand-held electronic devices” to receive the list, a “database” for querying, and a “non-transitory computer readable memory medium” for storing instructions amount to no more than mere 
As to claims 2, 7, and 12, the limitations of determining a similar name, type, size, and weight under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components. That is, other than reciting a “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” nothing in the claim element precludes the step from practically being performed by the mind. For example, but for the “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” in the context of this claim encompasses an employee thinking about a product that has a similar name (e.g. peanut butter), type (e.g. nut spread), size (e.g. large/small), and weight (e.g. 8oz). Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 3, 8, and 13, the limitations of determining if the object is present in a second facility under its broadest reasonable interpretation, covers organizing human activity. That is, other than reciting a “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” nothing in the claim element precludes the step from practically being performed by humans. For example, but for the “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” in 
As to claims 4, 9, and 14, the limitations of determining if the object exists in the second facility under its broadest reasonable interpretation, covers organizing human activity. That is, other than reciting a “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” nothing in the claim element precludes the step from practically being performed by humans. For example, but for the “central computing system”, “hand-held electronic devices”, a “database”, and a “non-transitory computer readable memory medium” in the context of this claim encompasses an employee at the nearby store or warehouse checking the stock or shelf. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 5, 10, and 15, the limitations of using a GPS to locate a second facility is recited at a high-level of generality (i.e., as a generic GPS device performing generic GPS functions of being used for location determination) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 20110055046 A1 thereafter "Bowen"), in view of Dudziak et al (US 20150142620 A1 thereafter "Dudziak").
As to claim 1, Bowen discloses an dynamic learning system for object matching and substitution, the system comprising: [Examiner's Note: The preamble is not being afforded any patentable weight. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Further "a preamble generally is not limiting when the claim body describes a structurally 
a central computing system; a plurality of hand-held electronic devices, each of the hand-held electronic devices including a processor and being communicatively coupled with the central computing system, at least one of the hand-held devices programmed to, [There may be a plurality of mobile delivery agent systems which each include a communications device 48 (plurality of hand-held electronic devices) which are in connection with server 14 (central computing system) [See ¶-16]]
(i) receive a request for a list of physical objects, and …[A customer may create an e-shopping list of products which is transferred to a server 14 [See ¶-31]. The e-shopping list (list of physical objects) is then retrieved by a delivery agent using a communication device 48 (hand-held electronic devices) [See ¶-31]].
However, Bowen does not teach "(ii) transmit an identifier of a first physical object in the list of physical objects to the central computing system in response to determining that the first physical object is unavailable; wherein the central computing system is programmed to, (i) receive the identifier of the first physical object; (ii) query the database for data associated with the first physical object; (iii) attempt to match data associated with a first physical object to the data associated with available physical objects based on dynamically learned matching behavior; and (iv) in response to matching data associated with one of the available physical objects to the data associated with the first physical object, learning to replace the first physical object on the list with the one of the available physical objects based on dynamically learned 
On the other hand, Dudziak does teach "(ii) transmit an identifier of a first physical object in the list of physical objects to the central computing system in response to determining that the first physical object is unavailable; wherein the central computing system is programmed to, (i) receive the identifier of the first physical object; (ii) query the database for data associated with the first physical object; (iii) attempt to match data associated with a first physical object to the data associated with available physical objects based on dynamically learned matching behavior; and (iv) in response to matching data associated with one of the available physical objects to the data associated with the first physical object, learning to replace the first physical object on the list with the one of the available physical objects based on dynamically learned matching behavior, …"
Dudziak discloses that a user interface device 110 can receive user input of a SKU (identifier) of a product (first physical object) to transmit to server 102 (central computing system) in order to search for a substitute product, as shown in Fig 7 [See ¶-34, 61]. The broadest reasonable interpretation of the limitation "in response to determining that the first physical object is unavailable" does not preclude the determination of the unavailability of a product being performed by the user. A skilled artisan would understand that the user may seek a substitute product when a product is unavailable/out of stock. The server 102 identifies products that are a substitute for the in response to matching data") which is included for future querying [See ¶-61]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface to incorporate the teachings of Dudziak's substitution query.
Motivation to do so would be to overcome the drawbacks of the prior art which do not provide scalable methods for identifying substitutes, as taught by Dudziak [See ¶-2-4].
Bowen, and Dudziak do not explicitly teach "wherein the central computing system generates the dynamically learned matching behavior based on a collective response of a plurality of users to past object substitutions and similarities between the data associated with the first physical object and the data associated with the available physical objects."
However, Dudziak discloses that the server 102 is configured to communicate with one or more user interface devices 110 to receive substitute product pairs [See ¶-48]. It would have been obvious to allow a plurality of users to contribute to the manually entered substitute pairs as described [See ¶-61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dudziak's substitution query to incorporate a plurality of users.

As to claim 2, Bowen, and Dudziak disclose the system in claim 1, wherein the similarities between the data associated with the first physical object and the data associated with the available physical objects include, a similar name, type, size, and weight [Dudziak, Attributes and product data that is used to identify a substitute product includes a product type (similar name), sub-type (similar type), head weight (similar size and weight) [See ¶-36]].
As to claim 6, Bowen discloses a method implemented by dynamic learning system for object matching and substitution, the method comprising: [Examiner's Note: The preamble is not being afforded any patentable weight. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Further "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." See Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785]

However, Bowen does not teach "transmitting, via the hand-held device, an identifier of a first physical object in the list of physical objects to the central computing system in response to determining that the first physical object is unavailable; receiving, via the central computing system, the identifier of the first physical object; querying, via the central computing system, the database for data associated with the first physical object; attempting, via the central computing system, to match data associated with a first physical object to the data associated with available physical objects based on dynamically learned matching behavior; and in response to matching data associated with one of the available physical objects to the data associated with the first physical object, learning, by the central computing system, to replace the first physical object on the list with the one of the available physical objects based on dynamically learned matching behavior, wherein the central computing system generates the dynamically learned matching behavior based on a collective response of a plurality of users to past object substitutions and similarities between the data associated with the first physical object and the data associated with the available physical objects."

Dudziak discloses that a user interface device 110 can receive user input of a SKU (identifier) of a product (first physical object) to transmit to server 102 (central computing system) in order to search for a substitute product, as shown in Fig 7 [See ¶-34, 61]. The broadest reasonable interpretation of the limitation "in response to determining that the first physical object is unavailable" does not preclude the determination of the unavailability of a product being performed by the user. A skilled artisan would understand that the user may seek a substitute product when a product is unavailable/out of stock. The server 102 identifies products that are a substitute for the query product using the data storage 104 (database) [See ¶-45-47, 36]. A skilled artisan would understand that the database would be queried in order to retrieve the substitute product(s). The server finds substitute pairs (match data) that include the queried in response to matching data") which is included for future querying [See ¶-61]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface to incorporate the teachings of Dudziak's substitution query.
Motivation to do so would be to overcome the drawbacks of the prior art which do not provide scalable methods for identifying substitutes, as taught by Dudziak [See ¶-2-4].
Bowen, and Dudziak do not explicitly teach "wherein the central computing system generates the dynamically learned matching behavior based on a collective response of a plurality of users to past object substitutions and similarities between the data associated with the first physical object and the data associated with the available physical objects."
However, Dudziak discloses that the server 102 is configured to communicate with one or more user interface devices 110 to receive substitute product pairs [See ¶-48]. It would have been obvious to allow a plurality of users to contribute to the manually entered substitute pairs as described [See ¶-61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dudziak's substitution query to incorporate a plurality of users.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of incorporating a plurality of user inputs would have predictably 
As to claim 7, Bowen, and Dudziak disclose the method in claim 6, wherein the similarities between the data associated with the first physical object and the data associated with the available physical objects include, a similar name, type, size, and weight [Dudziak, Attributes and product data that is used to identify a substitute product includes a product type (similar name), sub-type (similar type), head weight (similar size and weight) [See ¶-36]].
As to claim 11, Bowen discloses a non-transitory computer readable memory medium storing instructions, wherein the instructions are executable by a processor to: [Examiner's Note: The preamble is not being afforded any patentable weight. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Further "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." See Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785. Communications devices 48 (hand-held electronic device) are computers [See ¶-16, 22]. Server 14 (central computing system) includes a processor 54 as shown in Fig 1. A skilled artisan 
receive, via at least a hand-held electronic device, a request for a list of physical objects;  … [There may be a plurality of mobile delivery agent systems which each include a communications device 48 (plurality of hand-held electronic devices) which are in connection with server 14 (central computing system) [See ¶-16]. A customer may create an e-shopping list of products which is transferred to a server 14 [See ¶-31]. The e-shopping list (list of physical objects) is then retrieved by a delivery agent using a communication device 48 (hand-held electronic devices) [See ¶-31]].
However, Bowen does not teach "transmit, via the hand-held device, an identifier of a first physical object in the list of physical objects to the central computing system in response to determining that the first physical object is unavailable; receive, via the central computing system, the identifier of the first physical object; query, via the central computing system, the database for data associated with the first physical object; attempt, via the central computing system, to match data associated with a first physical object to the data associated with available physical objects based on dynamically learned matching behavior; and in response to matching data associated with one of the available physical objects to the data associated with the first physical object, learning, by the central computing system, to replace the first physical object on the list with the one of the available physical objects based on dynamically learned matching behavior, wherein the central computing system generates the dynamically learned matching behavior based on a collective response of a plurality of users to past object 
On the other hand, Dudziak does teach " transmit, via the hand-held device, an identifier of a first physical object in the list of physical objects to the central computing system in response to determining that the first physical object is unavailable; receive, via the central computing system, the identifier of the first physical object; query, via the central computing system, the database for data associated with the first physical object; attempt, via the central computing system, to match data associated with a first physical object to the data associated with available physical objects based on dynamically learned matching behavior; and in response to matching data associated with one of the available physical objects to the data associated with the first physical object, learning, by the central computing system, to replace the first physical object on the list with the one of the available physical objects based on dynamically learned matching behavior, …"
Dudziak discloses that a user interface device 110 can receive user input of a SKU (identifier) of a product (first physical object) to transmit to server 102 (central computing system) in order to search for a substitute product, as shown in Fig 7 [See ¶-34, 61]. The broadest reasonable interpretation of the limitation "in response to determining that the first physical object is unavailable" does not preclude the determination of the unavailability of a product being performed by the user. A skilled artisan would understand that the user may seek a substitute product when a product is unavailable/out of stock. The server 102 identifies products that are a substitute for the query product using the data storage 104 (database) [See ¶-45-47, 36]. A skilled artisan in response to matching data") which is included for future querying [See ¶-61]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface to incorporate the teachings of Dudziak's substitution query.
Motivation to do so would be to overcome the drawbacks of the prior art which do not provide scalable methods for identifying substitutes, as taught by Dudziak [See ¶-2-4].
Bowen, and Dudziak do not explicitly teach "wherein the central computing system generates the dynamically learned matching behavior based on a collective response of a plurality of users to past object substitutions and similarities between the data associated with the first physical object and the data associated with the available physical objects."
However, Dudziak discloses that the server 102 is configured to communicate with one or more user interface devices 110 to receive substitute product pairs [See ¶-48]. It would have been obvious to allow a plurality of users to contribute to the manually entered substitute pairs as described [See ¶-61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dudziak's substitution query to incorporate a plurality of users.

As to claim 12, Bowen, and Dudziak disclose the non-transitory computer readable memory medium in claim 11, wherein the similarities between the data associated with the first physical object and the data associated with the available physical objects include, a similar name, type, size, and weight [Dudziak, Attributes and product data that is used to identify a substitute product includes a product type (similar name), sub-type (similar type), head weight (similar size and weight) [See ¶-36]].
Claims 3-4, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 20110055046 A1 thereafter "Bowen"), in view of Dudziak et al (US 20150142620 A1 thereafter "Dudziak"), in view of Argue et al (US 20140180785 A1 thereafter "Argue").
As to claim 3, Bowen, and Dudziak do not disclose "wherein in response to the inability to match the first physical object with the available physical objects in a first facility, the central computing system is further programmed to determine if the first physical object is present in a second facility based on proximity."
On the other hand, Argue does teach "wherein in response to the inability to match the first physical object with the available physical objects in a first facility, the central computing system is further programmed to determine if the first physical object is present in a second facility based on proximity."
inability to match the first physical object") the system determines whether the product is available at a nearby store or warehouse (respectively second facility) [See ¶-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface, and Dudziak's substitution query to incorporate the teachings of Argue's nearby store determination.
Motivation to do so would be to provide an improved method for maintaining stock of products on shelves, as taught by Argue [See ¶-5].
As to claim 4, Bowen, Dudziak, and Argue disclose the system in claim 3, wherein in response to determining the first physical object exists in the second facility the central computing system requests transportation of the first physical object from the second facility to the first facility [Argue, The system may retrieve inventory levels for an out of stock product (first physical object) from nearby warehouses and stores [See ¶-58, 67]. The product can be delivered to the current store from the nearby warehouse or store [See ¶-67]. A customer is notified of an estimated restocking date/time based on this information [See ¶-68]].
As to claim 8, Bowen, and Dudziak do not disclose "further comprising in response to the inability to match the first physical object with an available physical object in a first facility, determining, via the central computing system, if the first physical object is present in a second facility based on proximity"

Argue discloses that when a product is not found in inventory or an employee provides input that restocking is not possible (respectively "inability to match the first physical object") the system determines whether the product is available at a nearby store or warehouse (respectively second facility) [See ¶-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface, and Dudziak's substitution query to incorporate the teachings of Argue's nearby store determination.
Motivation to do so would be to provide an improved method for maintaining stock of products on shelves, as taught by Argue [See ¶-5].
As to claim 9, Bowen, Dudziak, and Argue disclose the method in claim 8, further comprising in response to determining the first physical object exists in the second facility, requesting, via the central computing system, transportation of the first physical object from the second facility to the first facility [Argue, The system may retrieve inventory levels for an out of stock product (first physical object) from nearby warehouses and stores [See ¶-58, 67]. The product can be delivered to the current store from the nearby warehouse or store [See ¶-67]. A customer is notified of an estimated restocking date/time based on this information [See ¶-68]].
As to claim 13, Bowen, and Dudziak do not disclose "wherein in response to the inability to match the first physical object with an available physical object in a first facility, execution of the instructions by the processor causes the processor to determine, via the central computing system, if the first physical object is present in a second facility based on proximity."
On the other hand, Argue does teach "wherein in response to the inability to match the first physical object with an available physical object in a first facility, execution of the instructions by the processor causes the processor to determine, via the central computing system, if the first physical object is present in a second facility based on proximity."
Argue discloses that when a product is not found in inventory or an employee provides input that restocking is not possible (respectively "inability to match the first physical object") the system determines whether the product is available at a nearby store or warehouse (respectively second facility) [See ¶-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface, and Dudziak's substitution query to incorporate the teachings of Argue's nearby store determination.
Motivation to do so would be to provide an improved method for maintaining stock of products on shelves, as taught by Argue [See ¶-5].
As to claim 14, Bowen, Dudziak, and Argue disclose the non-transitory computer readable memory medium in claim 13, wherein in response to determining the first physical object exists in the second facility, execution of the instructions by the .
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 20110055046 A1 thereafter "Bowen"), in view of Dudziak et al (US 20150142620 A1 thereafter "Dudziak"), in view of Argue et al (US 20140180785 A1 thereafter "Argue"), in view of Kannan et al (US 20160210682 A1 thereafter "Kannan").
As to claim 5, Bowen, Dudziak, and Argue do not disclose "wherein the central computing system uses GPS location information of the at least one of the hand-held devices to locate the second facility."
On the other hand, Kannan does teach "wherein the central computing system uses GPS location information of the at least one of the hand-held devices to locate the second facility."
Kannan discloses that the availability of a product in a nearby store is determined using the device geolocation [See ¶-46]. The geolocation of the device is determined using GPS [See ¶-28].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface, 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kannan's GPS geolocation would have predictably resulted in increased accuracy in determining nearby stores.
As to claim 10, Bowen, Dudziak, and Argue do not disclose "wherein the central computing system uses a GPS location of the at least one of the hand-held devices to locate the second facility."
On the other hand, Kannan does teach "wherein the central computing system uses GPS location information of the at least one of the hand-held devices to locate the second facility."
Kannan discloses that the availability of a product in a nearby store is determined using the device geolocation [See ¶-46]. The geolocation of the device is determined using GPS [See ¶-28].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface, Dudziak's substitution query, and Argue's nearby store determination to incorporate the teachings of Kannan's GPS geolocation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kannan's GPS geolocation would have predictably resulted in increased accuracy in determining nearby stores.
As to claim 15, Bowen, Dudziak, and Argue do not disclose "wherein the central computing system uses a GPS location of the at least one of the hand-held devices to locate the second facility."
On the other hand, Kannan does teach "wherein the central computing system uses a GPS location of the at least one of the hand-held devices to locate the second facility."
Kannan discloses that the availability of a product in a nearby store is determined using the device geolocation [See ¶-46]. The geolocation of the device is determined using GPS [See ¶-28].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bowen's grocery list interface, Dudziak's substitution query, and Argue's nearby store determination to incorporate the teachings of Kannan's GPS geolocation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kannan's GPS geolocation would have predictably resulted in increased accuracy in determining nearby stores.

	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20140089129 A1 – Recites the use of machine learning when determining substitutes for a grocery list [See ¶-40].
Which relates to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173